Citation Nr: 1626248	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for radiocapitellar arthrosis secondary to radial head fracture with ulnar nerve symptoms of the right elbow. 


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1985 to May 1987. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a video conference hearing in his September 2013 VA Form 9.  The hearing was scheduled for January 2015.  The RO sent the Veteran a notification letter in November 2014 that informed him of the hearing date, time, and place.  The record reflects the Veteran did not appear for his hearing.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.702(d); 20.704(d) (2015).

The Board notes that the Veteran's VA Form 9 indicated that he thought his appeal was for his bilateral upper extremities, not just his right upper extremity.  The record indicated that the claims for increased ratings for each extremity were separate.  The Veterans submitted his claim for an increased rating for his right upper extremity in March 2010.  It was not until after the April 2010 rating decision was issued that the Veteran made a claim for an increased rating for his left upper extremity in his notice of disagreement.  A separate claim was processed and a rating decision was issued for that claim in July 2011.  The Veteran did not appeal that decision.  Therefore, only matter before the Board is the claim for an increased rating for the right upper extremity.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case the Veteran has made statements at his October 2012 VA examination that indicated that his service-connected disabilities have impaired his ability to perform his job as an exterminator because he cannot crawl underneath houses.  However, these comments do not indicate unemployability.  Instead the Veteran indicated that he still works fulltime and that the majority of his work involves assisting employees by phone.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

Additionally, the Court of Veterans Appeals (Court), has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118   (1991).  In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, including the Veteran's statements at Compensation and Pension (C&P) examinations, shows that the Veteran is able to attend to daily living activities.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.


FINDING OF FACT

The Veteran's service-connected radiocapitellar arthrosis secondary to radial head fracture with ulnar nerve symptoms of the right elbow has been characterized as no more than severe incomplete paralysis of the ulnar nerve manifested by paresthesia and numbness in the right upper extremity. 

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating in excess of 40 percent for radiocapitellar arthrosis secondary to radial head fracture with ulnar nerve symptoms of the right elbow was not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.7, 4.14, 4.16, 4.124a, Diagnostic Codes 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A March 2010 letter notified the Veteran of how to substantiate his claim for increased service-connected compensation.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records have been associated with the Veteran's claims file.  The Veteran has not indicated that there are other records relevant to his disability claim not already contained in the claims file. Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded VA examinations in April 2010 and July 2012 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These examinations were adequate and satisfied VA's duty to provide a medical examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for increased service-connected compensation for radiocapitellar arthrosis secondary to radial head fracture with ulnar nerve symptoms of the right elbow.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side. 
38 C.F.R. § 4.124a (2015).  Diagnostic Codes 8516, 8616, and 8716 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the ulnar nerve.  The Veteran indicated right arm is his dominant arm.  See July 2012 VA Examination.  As relevant to the major arm, Diagnostic Code 8516, provides a 60 percent disability rating for complete paralysis of the ulnar nerve, demonstrated by a griffin claw deformity due to flexor contracture of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, an inability to abduct or adduct the fingers, an inability to adduct the thumb, and weakened wrist flexion.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 40 percent disability rating is assigned for severe, incomplete paralysis.  A 30 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8516 (2015). 

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123 (205).  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § .124 (2015).  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  38 C.F.R. §4.124a (2015). 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015. 

Background Facts

In the Veteran's March 2010 Statement in Support of Claim, the Veteran stated that he would like an increase for his right elbow condition because it was worse than his left elbow condition.  

Medical records from the Huntington VA Medical Center (VAMC) in August 2009 show that the Veteran visited the facility because of increased pain the right elbow.  He lacked the last 10 degrees of extension.  The Veteran was referred for occupational therapy.  The discharge notice from October 2009 indicates that his flexion and extension were within normal limits.  He still experienced pain in his elbow and numbness and tingling were present throughout the ulnar nerve distribution.  He was noted as discontinuing therapy because of his work schedule.

At his April 2010 VA examination the Veteran stated that when he crawls on his elbows he has pain in the right elbow and forearm.  His fourth and fifth fingers on the right hand have intermittent numbness that spreads and causes his hand to become weak and lose coordination.  He also noted that when he golfs, he has to position his right arm carefully to avoid pain and numbness while driving.  

Upon examination the Veteran demonstrated full range of motion and strength in his right upper extremity.  He had normal sensory function and reflexes.  Pressure applied to the right ulnar nerve resulted in tingling in the fourth and fifth fingers.  The examiner concluded that the Veteran's condition resulted in problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength in the right upper extremity.  

A VA examination to evaluate a separate claim for the Veteran's left elbow in April 2011 also evaluated the Veteran's right elbow disability.  It noted that there was right ulnar neuropathy and that paralysis was absent.  It was also noted that the Veteran develops pain, weakness, paresthesias, and spasm upon sustained effort with flexed elbows.  

The Veteran had another VA examination in July 2012 to evaluated his right elbow disability.  At this examination the Veteran reported that his right elbow snaps while doing pushups, which he demonstrated for the examiner.  He reported that his hand goes numb and feels cold with writing, but the symptoms resolve after he lets it "cool off." 

Examination results showed right elbow flexion limited to 135 degrees with no objective evidence of painful motion and no limitation in right elbow extension with no objective evidence of painful motion.  The results did not vary with repetitive use.  The examiner noted there was no functional loss or impairment in the elbow or forearm.  No weakness was noted in the Veteran's right elbow, wrist, grip, or pinch.  Tenderness was noted on palpation to the right elbow, but the examiner stated this was not related to the Veteran's service-connected disability.  There was no pain attributable to the Veteran's peripheral nerve conditions, but the examiner classified the Veteran's paresthesias and numbness as mild in the right upper extremity.  The Veteran's ulnar nerve condition was classified as incomplete paralysis.  An EMG was performed and showed mild ulnar mononeuropathies  and mild to moderate median neuropathies. 

Analysis

The Veteran's treatment records indicated that he experienced an increase in pain around August 2009.  He filed a claim for an increased rating.  Objective medical evidence demonstrated that he experienced numbness and weakness in his right arm related to his ulnar nerve.  Testing indicated that he had incomplete paralysis of the right ulnar nerve.  The July 2012 examiner classified the condition as mild.  However, the Veteran was already rated based on severe incomplete paralysis.  There was no objective evidence that the Veteran's functionality had improved from the prior rating.  The Veteran has indicated that it has actually become worse.  Therefore, a reduction in the rating is not warranted by the VA examination findings.  

A disability rating in excess of the current 40 percent would require complete paralysis of the ulnar nerve.  Complete paralysis of the ulnar nerve is demonstrated by a griffin claw deformity due to flexor contracture of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, an inability to abduct or adduct the fingers, an inability to adduct the thumb, and weakened wrist flexion.  Neither the medical or lay evidence indicated that the Veteran's condition has progressed to that state.  The Veteran experienced tingling and numbness in the fourth and fifth fingers on his right hand, but he does not exhibit the "griffin claw."  He has normal grip and pinch strength, and his range of motion is within normal limits.  Although the Veteran's pain has increased, his symptoms are not indicative of a higher disability rating than 40 percent. 

Therefore, the Veteran's disability is consistent with the 40 percent disability rating currently assigned, and entitlement to a higher initial rating is not warranted.  See 38 C.F.R. § 4.124a (2015).

Extraschedular Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

With regard to the applicability of an extraschedular rating, the Board notes that the Veteran's for radiocapitellar arthrosis secondary to radial head fracture with ulnar nerve symptoms of the right elbow is manifested by numbness, tingling, and complaints of pain with crawling and weakness.  These symptoms and manifestations and the resulting impairment are contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent for radiocapitellar arthrosis secondary to radial head fracture with ulnar nerve symptoms of the right elbow is denied




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


